     Case 2:20-cv-00288-RGK-AGR Document 40 Filed 01/19/21 Page 1 of 1 Page ID #:191



 1                                                                  JS-6

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                    CENTRAL DISTRICT OF CALIFORNIA

10
        Quashay Davis,                            )   CASE NO. 2:20-cv-00288-RGK-AGR
11                                                )
                               Plaintiff(s),      )
12                                                )
           vs.                                    )
13                                                )   ORDER REMOVING MATTER FROM
        Jamal Rashid, et al,                      )   COURT’S ACTIVE CASELOAD
14                                                )
                        Defendant(s).             )
15      _______________________________           )
16

17           In light of the Request to Stay Case filed on January 15, 2021 [39], regarding the January

18     13, 2021 Chapter 13 Bankruptcy filed by defendant Jamal Rashid, the Court hereby ORDERS this

19     matter removed from the Court’s active caseload, pending the outcome of said proceedings and/or

20     further order of this Court. Counsel are to properly motion this Court should they desire this

21     matter placed back on active status.

22           IT IS SO ORDERED.

23
       DATED: January 19, 2021                 ________________________________
24                                             R. GARY KLAUSNER
                                               UNITED STATES DISTRICT JUDGE
25

26

27

28
